EXHIBIT 10.2

 

LOGO [g4155341553_img.jpg]

 

GREATER BAY BANCORP

 

2005 VOLUNTARY DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1   

INTRODUCTION

   1

1.01

   Name of Plan    1

1.02

   Intent and Status of Plan    1 ARTICLE 2   

DEFINITIONS

   2

2.01

   Affiliated Company    2

2.02

   Annual Bonus Compensation    2

2.03

   Annual Bonus Compensation Deferral Date    2

2.04

   Basic Compensation    2

2.05

   Basic Compensation Deferral Date    2

2.06

   Beneficiary    2

2.07

   Board    2

2.08

   Change in Control    2

2.09

   Code    3

2.10

   Commencement Date    3

2.11

   Committee    3

2.12

   Company    3

2.13

   Compensation    3

2.14

   Compensation Deferral Election Form    3

2.15

   Deferred Compensation Account    3

2.16

   Disability    4

2.17

   Effective Date    4

2.18

   Eligible Employee    4

2.19

   ERISA    4

2.20

   Investment Funds    4

2.21

   Investment Reference Rate of Return    4

2.22

   Participant    5

2.23

   Participating Company    5

2.24

   Plan    5

2.25

   Plan Year    5

2.26

   Retirement Eligible Date    5

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

2.27

   Separation from Service    5

2.28

   Unforeseeable Emergency    5

2.29

   Valuation Date    5 ARTICLE 3   

ELIGIBILITY AND PARTICIPATION

   6

3.01

   Eligibility Requirements    6

3.02

   Participation    6

3.03

   Termination of Participation    6 ARTICLE 4   

DEFERRED COMPENSATION ACCOUNTS

   7

4.01

   Establishment of Deferred Compensation Accounts    7

4.02

   Compensation Deferral    7

4.03

   Crediting Investment Returns    8

4.04

   Vesting of Accounts    9 ARTICLE 5   

PAYMENT OF DEFERRED COMPENSATION

   10

5.01

   In General    10

5.02

   Election of Time and Form of Payment    10

5.03

   Changing Payment Elections    10

5.04

   Payment Upon Separation From Service    10

5.05

   Hardship Payments    11

5.06

   Payment Upon Change in Control Termination    11

5.07

   Payment Upon Participant’s Disability    11

5.08

   Payment Upon Participant’s Death    11

5.09

   Designation of Beneficiaries    11 ARTICLE 6   

FINANCING AND UNFUNDED STATUS

   12

6.01

   Costs Borne by the Participating Companies    12

6.02

   Source of Benefit Payments and Medium of Financing the Plan    12

6.03

   Unfunded Status    12

6.04

   Rabbi Trust    12 ARTICLE 7   

ADMINISTRATION

   13

7.01

   General Administration    13

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

7.02

   Committee Procedures    13

7.03

   Facility of Payment    13

7.04

   Indemnification of Committee Members    13

7.05

   Claims Procedures    14 ARTICLE 8   

TAX MATTERS

   16

8.01

   No Guarantee of Tax Consequences    16

8.02

   Income Tax Withholding    16

8.03

   FICA Tax Withholding    16

8.04

   Tax Indemnification by Participants    16 ARTICLE 9   

PARTICIPATING COMPANY PARTICIPATION

   17

9.01

   Adoption of Plan    17

9.02

   Participating Company Accounting    17

9.03

   Withdrawal from the Plan by a Participating Company    17 ARTICLE 10   

AMENDMENT AND TERMINATION OF PLAN

   18

10.01

   Amendment    18

10.02

   Termination    18 ARTICLE 11   

GENERAL PROVISIONS

   19

11.01

   Limitation of Rights    19

11.02

   Receipt and Release    19

11.03

   No Assignment or Alienation of Benefits    19

11.04

   Successors    19

11.05

   Governing Law    19

11.06

   Headings    20

11.07

   Gender and Number    20

11.08

   Severability of Provisions    20

 

 

-iii-



--------------------------------------------------------------------------------

ARTICLE 1

 

INTRODUCTION

 

1.01 Name of Plan.

 

Greater Bay Bancorp hereby establishes, as of the Effective Date, the Greater
Bay Bancorp 2005 Voluntary Deferred Compensation Plan. This Plan is an amendment
and restatement of the Greater Bay Bancorp 2004 Voluntary Deferred Compensation
Plan, but applicable only to amounts deferred after December 31, 2004, including
Annual Bonus Compensation relating to services rendered in 2004 that becomes
payable in 2005. The provisions of the 2004 Plan in effect on October 3, 2004
shall continue to apply to amounts deferred on or before December 31, 2004 (and
any notional earnings thereon) except as may be expressly stated herein to the
contrary.

 

1.02 Intent and Status of Plan.

 

The Plan is intended to be an unfunded plan maintained by the Company and any
other Participating Companies primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees of
the Participating Companies (and intended to be within the exemptions therefore
in, without limitation, Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of
ERISA and section 2520.104-23 of the U.S. Department of Labor Regulations). The
Plan is intended to be “unfunded” for purposes of both ERISA and the Code. The
Plan is intended to comply with the requirements of Section 409A of the Code and
shall be interpreted in a manner consistent with such intent. The Plan is not
intended to be qualified under Section 401(a) of the Code.

 

1



--------------------------------------------------------------------------------

ARTICLE 2

 

DEFINITIONS

 

Each following word, term and phrase shall have the following respective
meanings whenever such word, term or phrase is capitalized and used in any
Article of this Plan unless the context clearly indicates otherwise:

 

2.01 “Affiliated Company” means any subsidiary or affiliate of the Company
considered a single employer with the Company pursuant to Section 414(b) or (c)
of the Code.

 

2.02 “Annual Bonus Compensation” means the portion of a Participant’s
Compensation that is performance based and earned for services performed for a
Participating Company over calendar year 2004 or over an entire Plan Year and
that is to be paid (whether during or following the end of the Plan Year) to the
Participant as an annual bonus or as other annual incentive compensation
pursuant to a Participating Company’s plan, program or agreement.

 

2.03 “Annual Bonus Compensation Deferral Date” means a date selected by the
Committee for each Plan Year that is on or before June 30th of such Plan Year.

 

2.04 “Basic Compensation” means the base salary portion of a Participant’s
Compensation for a Plan Year.

 

2.05 “Basic Compensation Deferral Date” means for each Plan Year the December
31st immediately preceding the first day of such Plan Year. Notwithstanding the
foregoing, for the Plan Year beginning January 1, 2005, the Basic Compensation
Deferral Date shall be March 15, 2005.

 

2.06 “Beneficiary” means one or more individuals, trusts, estates or other
entities designated in accordance with Section 5.09 to receive benefits under
the Plan upon the death of a Participant.

 

2.07 “Board” means the Board of Directors of the Company.

 

2.08 “Change in Control” means the first to occur of any of the following
events:

 

  (a) Any “person” (as such term is used in sections 13 and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes the
beneficial owner (as that term is used in section 13(d) of the Exchange Act),
directly or indirectly, of more than fifty percent (50%) of the capital stock of
the Company entitled to vote in the election of directors, other than a group of
two or more persons not (1) acting in concert for the purpose of acquiring,
holding or disposing of such stock or (2) otherwise required to file any form or
report with any governmental agency or regulatory authority having jurisdiction
over the Company which requires the reporting of any change in control. The
acquisition of additional stock by any person who immediately prior to such
acquisition already is the beneficial owner of more than fifty percent (50%) of
the capital stock of the Bank or the Company entitled to vote in the election of
directors is not a Change in Control.

 

  (b)

During any period of not more than twelve (12) consecutive months during which
the Company continues in existence, not including any period prior to the
Effective Date,

 

2



--------------------------------------------------------------------------------

 

individuals who, at the beginning of such period, constitute the Board of
Directors of the Company, and any new director (other than a director designated
by a person who has entered into an agreement with the Company to effect a
transaction described in clause (a), (c) or (d) of this Section 1.2) whose
appointment to such Board of Directors or nomination for election to such Board
of Directors was approved by a vote of a majority of the directors then still in
office, either were directors at the beginning of such period or whose
appointment or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of such Board of Directors.

 

  (c) The effective date of any consolidation or merger of the Company (after
all requisite shareholder, applicable regulatory and other approvals and
consents have been obtained), other than (i) a consolidation or merger of the
Company in which the holders of the voting capital stock of the Company
immediately prior to the consolidation or merger hold at least fifty percent
(50%) of the voting capital stock of the surviving entity immediately after the
consolidation or merger or (ii) a consolidation or merger of the Company with
one or more other persons that are related to the Company immediately prior to
the consolidation or merger. For purposes of this provision, persons are
“related” if one of them owns, directly or indirectly, at least fifty percent
(50%) of the voting capital stock of the other or a third person owns, directly
or indirectly, at least fifty percent (50%) of the voting capital stock of each
of them.

 

  (d) The sale or transfer of substantially all of the Company’s assets, to one
or more persons that are not related (as defined in clause (c) of this Section
1.2) to the Company immediately prior to the sale or transfer.

 

2.09 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.10 “Commencement Date” means the date elected by a Participant for the lump
sum payment or the commencement of installment payments of the Participant’s
Deferred Compensation Account, which date shall be the fifteenth day of a
calendar month meeting the requirements specified in Section 5.02.

 

2.11 “Committee” means the Benefits Administration Committee of the Company or
such other committee, person or persons as the Board may specify from time to
time.

 

2.12 “Company” means Greater Bay Bancorp, a California corporation, and any
business organization or corporation into which Greater Bay Bancorp may be
merged or consolidated or by which it may be succeeded.

 

2.13 “Compensation” means the cash compensation consisting of Basic Compensation
and Annual Bonus Compensation that is earned by a Participant for service as an
Eligible Employee during a given Plan Year.

 

2.14 “Compensation Deferral Election Form” means a written administrative form
provided by the Committee on which a Participant may elect to defer Compensation
(either Basic Compensation or Annual Bonus Compensation) in accordance with
Article 4 hereof.

 

2.15

“Deferred Compensation Account” means the separate book account established by
the Committee pursuant to Article 4 of this Plan for each Participant to which
shall be credited (added) the Participant’s Compensation deferrals pursuant to
Section 4.02 (net of any amount

 

3



--------------------------------------------------------------------------------

 

applied to withholding taxes pursuant to Section 8.03), from which any payments
shall be subtracted, and which shall be adjusted for hypothetical earnings
thereon as described in Section 4.03 hereof (which may be additions or
subtractions). All amounts (including investments and any assets represented
thereby and hypothetical earnings thereon) that may be credited to a Deferred
Compensation Account are credited solely for computation purposes and are at all
times assets of the Participating Company and subject to the claims of the
Participating Company’s general creditors. A Participant’s Deferred Compensation
Account shall be utilized solely as a device for the determination and
measurement of the amounts to be paid as deferred Compensation benefits to the
Participant or his or her Beneficiary pursuant to the Plan. No Participant or
Beneficiary shall have at any time any interest in or to any investment or asset
that may be referenced in such Deferred Compensation Account. A Participant’s
Deferred Compensation Account shall not constitute or be treated as a trust or
trust fund of any kind. The Committee shall establish two subaccounts to the
Deferral Compensation Account of each Participant, one reflecting amounts
deferred on or before December 31, 2004 (and any notional earnings thereon) and
the other reflecting amounts deferred after December 31, 2004 (and any notional
earnings thereon).

 

2.16 “Disability” means a medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months and which:

 

  (a) Renders the Participant unable to engage in any substantial gainful
activity; or

 

  (b) Results in the Participant receiving income replacement benefits for a
period of not less than three (3) months under any policy of long-term
disability insurance maintained by a Participating Company for the benefit of
its employees.

 

Whether or not a Participant meets either of the above conditions will be
determined by the Committee in its sole and absolute discretion.

 

2.17 “Effective Date” means January 1, 2005, the date the Plan is restated.

 

2.18 “Eligible Employee” means any employee of a Participating Company who meets
the eligibility criteria established in Section 3.01.

 

2.19 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.20 “Investment Funds” means one or more mutual funds, indexes or other
investments designated by the Committee, in its sole discretion, which the
Participants may select to determine the deemed income, gains, losses and
expenses on the balances in their Deferred Compensation Accounts. The Committee
may from time to time, in its sole discretion, designate additional Investment
Funds or terminate the designation of any existing Investment Fund or Investment
Funds.

 

2.21 “Investment Reference Rate of Return” with respect to each Investment Fund
means the investment return (whether positive or negative and with no floor or
ceiling) on such Investment Fund from the most recently preceding Valuation Date
to the current Valuation Date.

 

4



--------------------------------------------------------------------------------

2.22 “Participant” means an Eligible Employee participating in the Plan pursuant
to the provisions of Article 3 hereof.

 

2.23 “Participating Company” means the Company and any Affiliated Company that
adopts the Plan with the Company’s consent as described in Section 9.01.

 

2.24 “Plan” means this Greater Bay Bancorp 2005 Deferred Compensation Plan as
established and set forth herein (together with any and all supplements hereto),
and as amended from time to time.

 

2.25 “Plan Year” means each twelve (12) consecutive month period beginning on
the Effective Date or any subsequent January 1st and ending on the next
following December 31st (the calendar year).

 

2.26 “Retirement Eligible Date” means the earliest date, if any, on which a
Participant continues to be an employee of a Participating Company after (a)
reaching age 65, or (b) reaching age 55 and having a minimum of ten (10) years
of combined service with the Participating Companies.

 

2.27 “Separation from Service” means a Participant’s termination of employment
with the Company and all Affiliated Companies.

 

2.28 “Unforeseeable Emergency” is a severe financial hardship to the Participant
resulting from:

 

  (a) An illness or accident of the Participant, the Participant’s spouse or of
a dependent (as defined in Section 152(a) of the Code) of the Participant;

 

  (b) Loss of the Participant’s property due to casualty; or

 

  (c) Such other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant as determined by the
Committee.

 

2.29 “Valuation Date” with respect to each Investment Fund means each business
day on which the Investment Fund is traded on a national securities exchange or
on which value of the Investment Fund is otherwise readily available.

 

5



--------------------------------------------------------------------------------

ARTICLE 3

 

ELIGIBILITY AND PARTICIPATION

 

3.01 Eligibility Requirements.

 

Each regular full-time employee of a Participating Company whose annualized rate
of Basic Compensation during a calendar year is greater than or equal to one
hundred fifty thousand dollars ($150,000), which amount may be increased from
time to time by the Committee in its sole discretion, shall be eligible to
participate in this Plan for the Plan Year coinciding with or contained within
such calendar year if the employee holds one or more of the following corporate
titles or management committee designations or is designated by the Committee to
be an Eligible Employee for such Plan Year:

 

  (a) President;

 

  (b) Chief Executive Officer;

 

  (c) Executive Vice President;

 

  (d) Senior Vice President;

 

  (e) Member of the Company’s Senior Management Committee (SMC)

 

3.02 Participation.

 

Each Eligible Employee shall become a Participant in the Plan as of the first
day of the first Plan Year for which he or she makes an election to defer
Compensation under the Plan or, if later, the date on which he or she first
becomes an Eligible Employee.

 

3.03 Termination of Participation.

 

A Participant’s participation in the Plan shall terminate when the Participant’s
employment with all Participating Companies has terminated for any reason and
the Participant has received payment in full of the balance in his or her
Deferred Compensation Account.

 

6



--------------------------------------------------------------------------------

ARTICLE 4

 

DEFERRED COMPENSATION ACCOUNTS

 

4.01 Establishment of Deferred Compensation Accounts.

 

The Committee shall establish and maintain for each Participant under the Plan a
book account (the “Deferred Compensation Account” as defined in Section 2.15
hereof) for the purposes of determining deferred Compensation payable to the
Participant by each Participating Company. The Deferred Compensation Accounts
shall be governed by the provisions of this Article 4.

 

4.02 Compensation Deferral.

 

  (a) Deferral Elections. The following provisions apply to Compensation
deferral elections made by Eligible Employees becoming Participants under the
Plan.

 

  (i) Basic Compensation Deferral Elections. With respect to each Plan Year, an
Eligible Employee may make an election on or before the Basic Compensation
Deferral Date for such Plan Year to defer a specified whole percentage (that is
not more than fifty percent (50%)) of the Basic Compensation that otherwise
would be payable to the Eligible Employee during such Plan Year. Any such
election shall be made on a Compensation Deferral Election Form delivered to the
Committee or its designate on or before such Basic Compensation Deferral Date.
No such election may be made, revoked, changed or modified after the applicable
Basic Compensation Deferral Date.

 

  (ii) Basic Compensation Deferral Elections by Newly Eligible Employees. In the
case of an individual who first becomes an Eligible Employee during a Plan Year,
such Eligible Employee may make an election no later than thirty (30) days
following the date he or she first becomes an Eligible Employee to defer a
specified whole percentage (that is not more than fifty percent (50%)) of the
Basic Compensation that otherwise would be payable to the Eligible Employee
after the later of (i) the date he or she first becomes an Eligible Employee or
(ii) the date such Compensation Deferral Election Form is received by the
Committee or its designate through the remainder of the Plan Year. Any such
election shall be made on a Compensation Deferral Election Form delivered to the
Committee or its designate no later than thirty (30) days following the date he
or she first becomes an Eligible Employee. No such election may be made,
revoked, changed or modified after the end of such thirty (30) day period.

 

  (iii) Bonus Compensation Deferral Elections by Participants. With respect to
each Plan Year, an Eligible Employee may make an election on or before the
Annual Bonus Compensation Deferral Date for such Plan Year to defer a specified
whole percentage (that is not more than one hundred percent (100%)) of the
Annual Bonus Compensation that otherwise would be payable to the Eligible
Employee for service during such Plan Year (whether such payment otherwise would
be made during or following the end of such Plan Year). Any such election shall
be made on a Compensation Deferral Election Form delivered to the Committee or
its designate on or before such Annual Bonus Compensation Deferral Date. No such
election may be made, revoked, changed or modified after the applicable Annual
Bonus Compensation Deferral Date.

 

7



--------------------------------------------------------------------------------

  (iv) Bonus Compensation Deferral Elections for 2004. With respect to calendar
year 2004, an Eligible Employee may make an election on or before December 15,
2004 to defer a specified whole percentage (that is not more than one hundred
percent (100%)) of the Annual Bonus Compensation that otherwise would be payable
to the Eligible Employee in calendar year 2005 for service during calendar year
2004. Any such election shall be made on a Compensation Deferral Election Form
delivered to the Committee or its designate on or before December 15, 2004. No
such election may be made, revoked, changed or modified after such date.

 

  (v) Additional Conditions on Deferral Elections. An Eligible Employee may make
separate elections for each Plan Year for deferral of Basic Compensation and for
deferral of Annual Bonus Compensation. An Eligible Employee’s election, if any,
to defer Basic Compensation for any Plan Year when applied to his or her annual
rate of Basic Compensation for such Plan Year must equal or exceed five thousand
dollars ($5,000), and an Eligible Employee’s election, if any, to defer Annual
Bonus Compensation for any Plan Year must equal or exceed five thousand dollars
($5,000). Each Compensation Deferral Election Form that is delivered to make an
election shall be duly executed by the Eligible Employee and shall contain such
other information and signatures, including spousal or registered domestic
partner consent if applicable, as the Committee may require. An Eligible
Employee who fails to submit to the Committee a fully and properly completed and
executed Compensation Deferral Election Form pertaining to his or her Basic
Compensation and/or Annual Bonus Compensation for a Plan Year by the due date
specified above shall receive his or her full Basic Compensation and/or Annual
Bonus Compensation, respectively, in cash for that Plan Year. A deferral
election shall not apply to any Compensation that has been paid or become
payable on or before the date on which the Committee receives the fully and
properly completed and executed Compensation Deferral Election Form applicable
to such Compensation.

 

  (b) Withholding and Crediting of Deferred Compensation. A Participating
Company shall withhold payment of the amounts elected for deferral by each
Participant hereunder from Compensation that otherwise would be payable to such
Participant. The Committee shall credit amounts equal to such withheld amounts
(net of any amount applied to withholding taxes pursuant to Section 8.03) to the
Participant’s Deferred Compensation Account.

 

4.03 Crediting Investment Returns.

 

  (a)

At the time an Eligible Employee first becomes a Participant and at such other
times as the Committee may specify, the Participant must elect, in such form as
may be prescribed by the Committee or its designate, the Investment Funds in
which amounts added to the Participant’s Deferred Compensation Account shall be
deemed to be invested for purposes of adjusting the balance in such Deferred
Compensation Account to reflect income, gains, losses and expenses in accordance
with subsection 4.03(c). Such investment election shall designate the portion of
the Participant’s Compensation

 

8



--------------------------------------------------------------------------------

 

deferrals that are to be treated as invested in each Investment Fund. If a
Participant fails to make an investment election, the Participant’s Deferred
Compensation Account shall be deemed invested in such default Investment Fund as
the Committee may designate.

 

  (b) A Participant’s investment election shall remain in effect until the
Participant files a change in investment election with the Committee or its
designate in accordance with procedures established by the Committee. A
Participant may change his or her investment election with respect to then
existing Deferred Compensation Account balances and/or with respect to amounts
to be deferred in the future. A change in investment election shall be made in
such manner and with such frequency as may be prescribed from time to time by
the Committee.

 

  (c) As of each Valuation Date, each Participant’s Deferred Compensation
Account will be credited with the Investment Reference Rate of Return (positive
or negative) for each Investment Fund applied to the portion of the
Participant’s Deferred Compensation Account, if any, deemed to be invested in
such Investment Fund in accordance with the Participant’s investment elections.
The adjustments made as of each Valuation Date to the Participant’s Deferred
Compensation Account shall be made in any equitable, uniform and
nondiscriminatory manner as the Committee, in its sole discretion, may direct,
provided that such method is selected for the purpose of recognizing the timing
of deferrals, payments, investment income, gains and losses, expenses, and other
temporal events affecting the account values. A Participant’s Deferred
Compensation Account shall continue to be adjusted under this subsection 4.03(c)
until completely distributed.

 

4.04 Vesting of Accounts.

 

Participants’ Deferred Compensation Accounts will always be fully vested.

 

9



--------------------------------------------------------------------------------

ARTICLE 5

 

PAYMENT OF DEFERRED COMPENSATION

 

5.01 In General.

 

The Participating Companies shall make payment of Compensation deferred under
this Plan, as adjusted hereunder, pursuant to the provisions of this Article 5,
subject to the provisions of Article 7.

 

5.02 Election of Time and Form of Payment.

 

Each time a Participant makes a deferral election pursuant to Section 4.02, the
Participant must specify the Commencement Date and form of payment for the
amount to be deferred pursuant to that election. A Participant may make separate
(different) elections of Commencement Dates and forms of payment each Plan Year
for deferred Basic Compensation attributable to that Plan Year and for deferred
Annual Bonus Compensation attributable to that Plan Year. A Participant may not
elect a Commencement Date for any deferred Compensation that is prior to January
1 of the third calendar year beginning after the end of Plan Year in which the
deferred Compensation would be paid but for the deferral election. The
Participant may elect to receive payment of Compensation deferred pursuant to a
specific election in a single lump sum on the Commencement Date or in annual
installments over a period of to up to five (5) years beginning with the
Commencement Date. Any payment in installments shall commence as of the
Commencement Date, and shall be made thereafter on each anniversary of the
Commencement Date for the remainder of the installment period. The amount of
each annual installment shall be determined as of the Valuation Date immediately
preceding the date as of which such annual installment shall be paid by dividing
the balance in the Participant’s Deferred Compensation Account as of such
Valuation Date (following adjustments as of such Valuation Date pursuant to
Section 4.03) by the number of annual installments remaining to be paid
hereunder; provided, that the last annual installment shall be the entire amount
credited to the Participant’s Deferred Compensation Account on the final payment
date.

 

5.03 Changing Payment Elections.

 

A Participant who continues to be an Eligible Employee may change the
Commencement Date and form of payment specified in any Compensation deferral
election by filing with the Committee, at least 12 months prior to the
previously elected Commencement Date, a written change election in such form as
the Committee shall specify. Such a change election will not take effect until
at least 12 months have elapsed after the date on which it is made, and such
change election must defer the Commencement Date for a period of not less than
five (5) years from the previously elected Commencement Date. A Participant may
make a change election only once with respect to each deferral election made
pursuant to Section 4.02.

 

5.04 Payment Upon Separation From Service.

 

  (a) If a Participant has a Separation from Service on or after the
Participant’s Retirement Eligible Date for reasons other than death, Disability
or Change in Control, then the balance in the Participant’s Deferred
Compensation Account will be paid to the Participant in accordance with
Participant’s election hereunder, subject to any provisions of this Plan to the
contrary.

 

10



--------------------------------------------------------------------------------

  (b) If a Participant has a Separation from Service prior to his or her
Retirement Eligible Date for reasons other than death, Disability or Change in
Control, then the balance in the Participant’s Deferred Compensation Account
will be paid to the Participant in a lump sum as soon as practicable after six
(6) months have elapsed following such Separation from Service.

 

5.05 Hardship Payments.

 

At the request of a Participant, the Committee may, in its sole discretion,
commence payment of all or any portion of a Participant’s Deferred Compensation
Account at any date earlier than the Commencement Date elected by the
Participant based on the Committee’s determination that the Participant has
incurred an Unforeseeable Emergency. The amount of any such payment shall not
exceed the lesser of

 

  (a) The balance in Participant’s Deferred Compensation Account; or

 

  (b) The amount needed to satisfy such Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distributions,
to the extent that the Unforeseeable Emergency may not be relieved:

 

  (i) Through reimbursement or compensation by insurance or otherwise; or

 

  (ii) By liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship.

 

Payment resulting from an Unforeseeable Emergency shall be made as soon as
administratively practicable following the date on which the Committee approves
the payment, or over such periods of time as the Committee may consider
necessary or appropriate to meet the conditions of such Unforeseeable Emergency.

 

5.06 Payment Upon Change in Control Termination.

 

In the event of a Change in Control, the balance in the Participant’s Deferred
Compensation Account shall be paid in full in a single lump sum to the
Participant within ninety (90) days following such Change in Control.

 

5.07 Payment Upon Participant’s Disability.

 

If a Participant incurs a Disability, then the balance in the Participant’s
Deferred Compensation Account shall be paid in full in a single lump sum to the
Participant (including, if applicable, as specified in Section 7.03), within
ninety (90) days following the date on which the Committee determines that the
Participant has incurred a Disability.

 

5.08 Payment Upon Participant’s Death.

 

If a Participant dies, then the balance in the Participant’s Deferred
Compensation Account shall be paid in full in a single lump sum to the
Participant’s Beneficiary or Beneficiaries as soon as administratively
practicable following the Committee’s receipt of the appropriate documents
confirming the date of the Participant’s death.

 

5.09 Designation of Beneficiaries.

 

The Participant may designate in writing (on a form provided by the Committee
and delivered to the Committee or its designate before the Participant’s death)
primary and contingent Beneficiaries to receive any Deferred Compensation
Account balance which may be payable hereunder following the Participant’s death
and the proportions in which such Beneficiaries are to receive such payments.
The Participant may change such designations from time to time. The last written
designation delivered to the Committee or its designate prior to the
Participant’s death will control. If the Participant fails to specifically
designate such a Beneficiary, or if no designated Beneficiary survives the
Participant for ninety (90) days, then the Participant’s remaining Deferred
Compensation Account balance shall be paid to the Participant’s surviving spouse
if such spouse is then living; or, if such spouse is not living, then to the
executors or administrators of the estate of the Participant. The Committee may
determine the identity of such persons and shall incur no responsibility by
reason of any payment made in accordance with any such determination made in
good faith.

 

11



--------------------------------------------------------------------------------

ARTICLE 6

 

FINANCING AND UNFUNDED STATUS

 

6.01 Costs Borne by the Participating Companies.

 

The costs of administration of the Plan shall be borne by the Participating
Companies. However, the Committee may elect to charge some or all of the Plan
costs to reduce the accounts of Participants.

 

6.02 Source of Benefit Payments and Medium of Financing the Plan.

 

The benefits provided under the Plan shall be paid solely from the general
assets of the Participating Companies. The Participating Companies may maintain
one or more specific accounts with a financial institution to invest funds and
hold assets to be used for the payment of benefits under the Plan, but any such
accounts, funds or assets shall not be considered to be assets of the Plan. No
Participant or Beneficiary or other person shall have any claim against, right
to, or security or other interest in, any fund, account or asset of the
Participating Companies from which any payment under the Plan may be made.

 

6.03 Unfunded Status.

 

This Plan is intended to be unfunded for purposes of both ERISA and the Code.
This Plan does not require any segregated or separate assets. All amounts of
compensation deferred under the Plan, all property and rights purchased with
such amounts, and all income attributable to such amounts, property or rights,
shall remain (until paid or otherwise made available to a Participant or
Beneficiary) solely the property and rights of a Participating Company (without
being restricted to the provision of benefits under the Plan) subject only to
the claims of the general creditors of the Participating Company. Nothing
contained in this Plan shall be construed to establish a trust for the benefit
of any Participant or Beneficiary.

 

6.04 Rabbi Trust.

 

The foregoing notwithstanding, on or before the occurrence of a Change in
Control, the Company and the Participating Companies shall create an irrevocable
trust substantially in the form attached as Exhibit A to this Plan, the assets
of which shall subject to the claims of general creditors of the Company and the
Participating Companies (the “Rabbi Trust”), and shall transfer to such Rabbi
Trust cash or other liquid assets having a value equal to all amounts credited
to the Deferred Compensation Accounts of all Participants.

 

12



--------------------------------------------------------------------------------

ARTICLE 7

 

ADMINISTRATION

 

7.01 General Administration.

 

The Committee shall be the administrator of the Plan. The Committee shall be
responsible for the management, control and administration of the Plan. The
Committee shall have full power and authority to manage, control and administer
the Plan in all of its detail (including administering the claims procedures set
forth herein) and shall have all powers necessary or appropriate to discharge
its duties under this Plan, subject to applicable requirements of law. The
Committee shall have sole discretion and authority to interpret the Plan and to
decide all questions regarding eligibility for and the amount of any benefits to
be provided under the Plan. The Committee may delegate to others certain aspects
of the management and operation responsibilities of the Plan, including the
employment of advisors and the delegation of ministerial duties to qualified
individuals. Participants and Beneficiaries shall provide the Committee with
such information and evidence, and shall sign such documents, as may reasonably
be requested from time to time for the purpose of administration of the Plan.

 

7.02 Committee Procedures.

 

The Committee may act at a meeting, or in writing without a meeting. The
Committee may adopt such by-laws, rules and regulations, as it deems necessary,
appropriate or desirable for the conduct of its affairs and the administration
of the Plan. All decisions shall be made by majority vote of the members of the
Committee. No member of the Committee who is a Participant in this Plan shall
vote on a matter before the Committee (whether in a meeting or by written
action) relating specifically to such member of the Committee or to the amount,
payment, timing, form or other aspect of the benefits of such Committee member
under this Plan.

 

7.03 Facility of Payment.

 

Whenever, in the Committee’s opinion, a person entitled to receive any payment
of a benefit hereunder is under a legal disability or is incapacitated in any
way so as to be unable to manage his or her own financial affairs, the Committee
may direct payments to such person or to his legal representative or to a
relative or friend of such person for his or her benefit, or the Committee may
direct the payment for the benefit of such person in such manner as the
Committee considers advisable. Any payment of a benefit in accordance with the
provisions of this Section shall completely discharge the Committee and the
Participating Companies from any liability for such payment or benefit under the
Plan.

 

7.04 Indemnification of Committee Members.

 

The Participating Companies shall indemnify and hold harmless each member of the
Committee and its designees against any and all liability, claims, damages and

 

13



--------------------------------------------------------------------------------

expense (including all expenses reasonably incurred in the Committee’s defense
in the event that the Participating Companies fail to provide such defense upon
their written request) which the Committee member may incur while acting in good
faith in the administration of the Plan.

 

7.05 Claims Procedures.

 

  (a) Submission of Claim. In the event a dispute arises over benefits under the
Plan and benefits are not paid to a Participant or Beneficiary and a claimant
feels that he or she is entitled to receive such benefits, then the claimant
must submit a written claim for benefits to the Committee. The Committee shall
give any such written claim a full and fair review.

 

  (b) Denial of Claim. If the claim is denied, in whole or in part, the
Committee will furnish the claimant with a written notice of this denial. This
written notice must be provided to the claimant within a reasonable period of
time (generally ninety (90) days) after the receipt of the claim by the
Committee. There may be times when this ninety (90) day period will be extended.
Such an extension may be made, however, only where there are special
circumstances that are communicated to the claimant in writing within the
initial 90-day period. If there is an extension, the Committee will render a
decision as soon as possible, but not later than one hundred eighty (180) days
after receipt by the Committee of the written claim. Each written notice of
denial must provide (1) a specific reason or reasons for such denial, (2)
specific reference to the provisions of the Plan upon which the denial is based,
and (3) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary. The written notice of denial shall further indicate the additional
steps to be taken by the claimant if a further review of the claim denial is
desired. A claim shall be deemed denied if the Committee fails to act on the
claim within the initial 90-day period or any extension thereof. If the claimant
does not request a review of the denial of his or her claim in accordance with
the procedures set forth below, the decision of the Committee on such claim
shall be final and binding on all parties.

 

  (c)

Claims Review Procedure. If a claim for benefits is denied or deemed denied, and
the claimant desires a second review, the claimant must file a request for
review, in writing, with the Committee. SUCH A REQUEST FOR REVIEW MUST BE
SUBMITTED NO LATER THAN SIXTY (60) DAYS AFTER THE CLAIMANT RECEIVES WRITTEN
NOTIFICATION OF THE DENIAL OF THE ORIGINAL CLAIM FOR BENEFITS, OR IF NO WRITTEN
DENIAL OF THE ORIGINAL CLAIM WAS PROVIDED, NO LATER THAN SIXTY (60) DAYS AFTER
THE DEEMED DENIAL OF THE CLAIM. The claimant may review all pertinent documents
relating to the denial of the claim and submit any issues and comments, in
writing, to the Committee. The Committee will give the request for review a full
and fair review. If the claim is denied on such second review, the Committee
will provide the claimant with written notice of this denial within sixty (60)
days of the Committee’s receipt of the written request for review. There may be
times when this sixty (60) day period may be extended. Such an extension may
only be made, however, where there are special circumstances that are
communicated to the claimant in writing within the initial sixty (60) day
period. If there is an extension, a decision shall be made as soon as possible,
but not later than one hundred twenty (120) days after receipt by the Committee
of the request for review. The Committee’s decision

 

14



--------------------------------------------------------------------------------

 

on the request for review will be communicated to the claimant in writing and
will include specific references to the pertinent provisions of the Plan on
which the decision is based. If the Committee’s decision on review is not
furnished to the claimant within the time limitations described above, the claim
will be deemed denied on review. The decision of the Committee on such a review
shall be final and binding on all parties.

 

  (d) Arbitration. All claims, disputes and other matters in question arising
out of or relating to this Plan, other than those matters which are to be
determined by the Committee in its sole and absolute discretion, shall be
resolved by binding arbitration before an arbitrator, selected by the mutual
agreement of the parties, from the Judicial Arbitration and Mediation Services,
Inc. (“JAMS”), in San Francisco, California. In the event JAMS is unable or
unwilling to conduct the arbitration provided for under the terms of this
paragraph, or has discontinued its business, the parties agree that an
arbitrator, selected by the mutual agreement of the parties, from the American
Arbitration Association (“AAA”), in San Francisco, California, shall conduct the
binding arbitration referred to in this paragraph. Notice of the demand for
arbitration shall be filed in writing with the other party to the dispute and
with JAMS (or AAA, if necessary). In no event shall the demand for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claim, dispute or other matter in question would be barred by the
applicable statute of limitations. The arbitration shall be subject to
commercial rules and procedures used or established by JAMS, or if there are
none, the commercial rules and procedures used or established by AAA.
Notwithstanding anything to the contrary in the JAMS (or AAA) rules and
procedures, the arbitration shall provide for (i) written discovery and
depositions adequate to give the parties access to documents and witnesses that
are essential to the dispute and (ii) a written decision by the arbitrator that
includes the essential findings and conclusions upon which the decision is
based. Subject to paragraph 7.05(e) below, the parties shall bear their own
costs and attorneys’ fees incurred in conducting the arbitration, and shall
split equally the fees and administrative costs charged by the arbitrator and
JAMS (or AAA) unless required otherwise by applicable law. Any award rendered by
JAMS (or AAA) shall be final and binding upon the parties, and as applicable,
their respective heirs, Beneficiaries, legal representatives, agents, successors
and assigns, and may be entered in any court having jurisdiction thereof. Any
arbitration hereunder shall be conducted in Palo Alto, California, unless
otherwise agreed to by the parties.

 

  (e) Attorneys Fees. In the event of any arbitration or litigation concerning
any controversy, claim or dispute arising out of or relating to this Plan, the
prevailing party shall be entitled to recover from the non-prevailing party
reasonable expenses, attorneys’ fees and costs incurred in connection therewith
or in the enforcement or collection of any judgment or award rendered therein.
The “prevailing party” means the party determined by the arbitrator(s) or court,
as the case may be, to have most nearly prevailed, even if such party did not
prevail in all matters, not necessarily the one in whose favor a judgment is
rendered.

 

15



--------------------------------------------------------------------------------

ARTICLE 8

 

TAX MATTERS

 

8.01 No Guarantee of Tax Consequences.

 

The Company and the Participating Companies make no commitment or guarantee that
any additions to Deferred Compensation Accounts or other benefits hereunder
provided or to be provided to or for the benefit of a Participant or Beneficiary
will be excludable from the Participant’s or Beneficiary’s gross income for
federal or state income tax purposes and will not be subject to special or
additional federal or state taxes on deferred compensation, or that any other
federal or state tax treatment will apply to or be available to any Participant
or Beneficiary.

 

8.02 Income Tax Withholding.

 

The Company and the Participating Companies shall withhold from any amount paid
under this Plan, or from any other Compensation payable to the Participant, any
and all federal, state and local income taxes and any other taxes that are
required to be withheld from such payment under applicable law.

 

8.03 FICA Tax Withholding.

 

The Company and the Participating Companies shall withhold, from the portion of
a Participant’s Compensation that otherwise would be deferred under this Plan,
the Participant’s share of FICA and other employment taxes imposed on such
Compensation at the time it is deferred.

 

8.04 Tax Indemnification by Participants.

 

If any addition to a Participant’s Deferred Compensation Account hereunder is
taxable to the Participant, such Participant shall indemnify and reimburse the
Company and the Participating Companies for any liability they may incur for
failure to withhold federal or state income tax from such addition. However,
such indemnification and reimbursement shall not exceed the amount of additional
federal and state income tax and interest that the Participant would have owed
if the amount had been paid to the Participant as cash Compensation.

 

16



--------------------------------------------------------------------------------

ARTICLE 9

 

PARTICIPATING COMPANY PARTICIPATION

 

9.01 Adoption of Plan.

 

Any Affiliated Company may, with the approval of the Company and under such
terms and conditions as the Committee may prescribe, adopt the Plan by
submitting to the Company a resolution of its Board of Directors to that effect.
The Company may amend the Plan as necessary or desirable to reflect the adoption
of the Plan by any such Affiliated Company, provided, however, that an adopting
employer other than the Company shall not have the authority to amend or
terminate the Plan under Article 9.

 

9.02 Participating Company Accounting.

 

The Committee shall maintain a bookkeeping account in the name of each
Participating Company which, pursuant to rules established by the Committee,
will reflect:

 

  (a) Amounts of deferred Compensation credited to the Deferred Compensation
Account of each Participant employed or formerly employed by that Participating
Company;

 

  (b) Income, gains, losses, and expenses allocated to the Deferred Compensation
Account of each Participant employed or formerly employed by that Participating
Company; and

 

  (c) Payments to Participants employed or formerly employed by that
Participating Company (or to their Beneficiaries) as benefits payable under the
Plan.

 

9.03 Withdrawal from the Plan by a Participating Company.

 

Any Participating Company shall have the right, at any time, upon the approval
of and under such conditions as may be provided by the Committee, to withdraw
from the Plan by delivering to the Committee written notice of its election so
to withdraw. Upon receipt of such notice by the Committee, the portion of the
Deferred Compensation Accounts of each Participant and Beneficiary attributable
to amounts deferred while the Participant was employed by such withdrawing
Participating Company, plus any net earnings, gains, losses and expenses on such
amounts both before and after withdrawal, shall be and remain the obligation of
such withdrawing Participating Company, and the Company and the other
Participating Companies shall have no obligation to such Participants and
Beneficiaries with respect to such amounts.

 

17



--------------------------------------------------------------------------------

ARTICLE 10

 

AMENDMENT AND TERMINATION OF PLAN

 

10.01 Amendment.

 

The Company shall have the right to amend the Plan (without the consent of any
Participant or Beneficiary) at any time and from time-to-time, and all
Participants and Beneficiaries shall be bound thereby; provided, however, that
no amendment shall decrease the Deferred Compensation Account of any Participant
or Beneficiary as of the date of amendment, divest any Participant or
Beneficiary of any portion of his or her Deferred Compensation Account as of
such date, or, except to the extent permitted by Treasury Regulations or other
guidance under Section 409A of the Code, affect the form or timing of payment of
his or her Deferred Compensation Account as of such date. Each Plan amendment
shall be set forth in an instrument executed by the Company in the same manner
as this Plan, and each Participating Company shall be deemed to have adopted
such amendment.

 

10.02 Termination.

 

The Plan may be discontinued or terminated with respect to the Company or any
Participating Company at any time by action of the Company or the Participating
Company. Discontinuance or termination of the Plan shall not have the effect of
depriving any Participant or Beneficiary of any Deferred Compensation Account
balance under the Plan as of the date of discontinuance or termination of the
Plan and, except to the extent permitted by Treasury Regulations or other
guidance under Section 409A of the Code, shall not affect the form or timing of
payment of the balance in any Deferred Compensation Account as of such date.

 

18



--------------------------------------------------------------------------------

ARTICLE 11

 

GENERAL PROVISIONS

 

11.01 Limitation of Rights.

 

Neither the establishment of this Plan nor any amendment thereof, nor the
payment of any benefits, will be construed as giving to any Eligible Employee,
Participant, Beneficiary, or other person any legal or equitable right against
the Participating Companies, except as provided herein. Neither the
establishment of this Plan nor any amendment thereof, nor the payment of
benefits, nor any action taken with respect to this Plan shall confer upon any
person the right to be continued in the employment of any of the Participating
Companies or any of their subsidiaries or affiliates.

 

11.02 Receipt and Release.

 

Any payment to or on behalf of any Participant or his or her legal
representative or Beneficiary in accordance with the provisions of this Plan
shall be, to the extent thereof, in full satisfaction of all claims against the
Company and all Participating Companies, and the Company or any Participating
Company may require such Participant, legal representative or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect.

 

11.03 No Assignment or Alienation of Benefits.

 

The rights of a Participant, Beneficiary or any other person to payment of
benefits under this Plan cannot be assigned, transferred, anticipated, conveyed,
pledged, alienated, commuted or encumbered except by will or the laws of descent
or distribution; nor shall any such right be in any manner subject to levy,
attachment, execution, garnishment or any other seizure under legal, equitable
or other process for payment of any debts, judgments, alimony, or separate
maintenance, or reached or transferred by operation of law in the event of
bankruptcy, insolvency or otherwise. Provided, however, that a Participant shall
have the right to designate in writing and in accordance with the provisions of
Section 5.09 hereof primary and contingent Beneficiaries to receive benefit
payments subsequent to the death of the Participant.

 

11.04 Successors.

 

The provisions of this Plan shall be binding upon and inure to the benefit of
the Company and the Participating Companies, and their successors, and assigns,
and each Participant and his or her Beneficiaries, heirs, executors,
administrators and legal representatives. The term successors as used herein
shall include any corporate or other business entity that shall, whether by
merger, consolidation, purchase or otherwise, acquire all or substantially all
of the assets of the Company or any Participating Company, and successors of any
such corporation or other business entity.

 

11.05 Governing Law.

 

The provisions of this Plan shall be interpreted and construed according to the
laws of the State of California, except to the extent preempted by ERISA or
other United States federal law.

 

19



--------------------------------------------------------------------------------

11.06 Headings.

 

The headings and subheadings of articles and sections are included solely for
convenience of reference, and if there be any conflict between such headings and
the text of the Plan, then the text of the Plan shall control.

 

11.07 Gender and Number.

 

Whenever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in each other gender in
all cases where they would so apply, and whenever any words are used herein in
the singular or plural form, they shall be construed as though they were also
used in the other form in all cases where they would so apply.

 

11.08 Severability of Provisions.

 

The provisions of this Plan are severable, and should any provision be ruled
illegal, unenforceable, void or invalid, all other provisions not so ruled shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed for and
on behalf of the Company by its duly authorized officers on this the 15th day of
February, 2005.

 

GREATER BAY BANCORP By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

20